Citation Nr: 0738573	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to November 
1961.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was the subject of a June 2006 hearing before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  The veteran's death certificate indicates 
that he died in September 2004 as a result of complications 
during surgery to remove his left kidney.  At the time of his 
death, the veteran was service-connected for anxiety 
neurosis, rated as 50 percent disabling; prostatitis, rated 
as 10 percent disabling; and left renal tuberculosis and 
bilateral tuberculosis epididymitis, rated as 10 percent 
disabling.

In Hupp v. Nicholson, 21 Vet. App. 342, the United States 
Court of Appeals for Veterans Claims (Court) recently set 
forth the notice required pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) for a dependency and indemnity 
compensation (DIC) claim.  The Court held that VA is not 
relieved of providing section 5103(a) notice merely because 
the appellant had provided some evidence relevant to each 
element of his or her claim in his or her application for 
benefits.  The Court found that, in general, section 5103(a) 
notice for a DIC case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The VCAA notice issued by the RO in December 2004 does not 
set forth the conditions for which the veteran was service-
connected, and the appellant did not demonstrate actual 
knowledge of these conditions prior to the adjudication of 
this claim in June 2005.  Accordingly, the Board finds that 
the appellant's claim must be remanded for the issuance of a 
VCAA notice letter that addresses her DIC claim in the manner 
set forth in Hupp.

Also, the appellant should be provided updated notice that 
complies with developments in case law as to the requirements 
for proper VCAA notice pertaining to establishment of 
effective dates.  See, e.g, Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 491 (2006).

Finally, the RO should ensure that all records of treatment 
for the veteran's left kidney condition have been obtained 
and associated with the claims files.  Although some 
pertinent records have been received, there appear to be some 
gaps in the dates covered--for example, for the dates from 
July 13, 2004, to September 21, 2004.



Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter for the 
issue of entitlement to service connection 
for the cause of the veteran's death, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2007); Hupp v. Nicholson, 21 Vet. App. 
342 (2007); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and any 
other applicable legal precedent. 

The notice to the appellant must include: 
(1) a statement of the conditions for 
which the veteran was service-connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  

The appellant must also be apprised of the 
division of responsibility between her and 
VA in obtaining such evidence, and 
specifically requested to send any 
pertinent evidence in her possession to 
VA.  The appellant should also be provided 
an explanation as to the type of evidence 
pertaining to establishment of an 
effective date, per Dingess.



2.  Request the appellant to identify the 
name and address of all providers of 
medical treatment for the veteran's left 
kidney condition.  After any required 
releases are requested and obtained from 
the appellant, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include all 
records of VA treatment for kidney cysts, 
for the period from January 2003 forward, 
that have not been previously obtained.  
This should include any such records of 
treatment for the period from July 13, 
2004, to September 21, 2004.

3.  The RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



